PER CURIAM.
Appellee brought this action against her husband for maintenance for herself and *782their seven-year-old daughter. Appellant answered • denying the material allegations of the complaint and filed a cross-complaint-for limited divorce on the ground of cruelty.
After, a,hearing the court awarded custody of the child to appellee, with the understanding that for the time being the child should live with her maternal aunt in Georgia. It allowed maintenance for appellee and the child, awarding counsel fees to her attorney, and dismissing appellant’s cross-complaint.
We have considered the errors assigned by appellant’s counsel and have carefully reviewed the voluminous record. We find no error.
Affirmed.
RO.YER, Chief Judge, sat during the argument of this case and agreed with the foregoing opinion but died before its publication.